Case 1:17-cr-00137-JGK Document 488 Filed 07/23/21 Page 1of1
Case 1:17-cr-00137-JGK Document 487 Filed 07/21/21 Page 1of1

 

Miede! & Mysliwiec LLP

July 21, 2021
VIA ECF
Hon. John G. Koeltl
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Michelle Landoy, 17-CR-137-JGK-3, and
United States v. Desiree Scott, 17-CR-137-JIGK-4

Dear Judge Koeltl:

I write on behalf of defendants Michelle Landoy and, with consent of counsel Kathleen Cassidy,
Desiree Scott. In light of the recent adjournment of the sentencing of defendant Arif Hameedi and in
light of ongoing discussions between the defendants and the U.S. Attorney’s Office, I write to
respectfully request an adjournment of Ms. Landoy and Ms. Scott’s sentencings to a date in mid- to late-
September 2021, at a time convenient for the Court. [ am unavailable: (1) before September 10; (2) on
September 23, 24, and 27; and (3) on Friday afternoons after 1:00 p.m.

The Government, through AUSA David Abramowicz, informed me it has no objection to this
request,

Thank you for the Court’s consideration of this letter motion.
Very truly yours,

Isf

Aaron Mysliwiec
Attorney for Michelle Landoy

 

 

  

 

 

 

 

 

 

 

cc: All counsel of record (via ECF) AgIgvevlo FH TWAS OAT,
SEPTERSCR 320 POHL
USDS SDNY Ap Wddam,
DOCUMENT
ELECTRONICALLY FILED SO OAGEXEO,
DOC# : f i // bp
DATE FILED: 7/25/7221 __ 7/) 2 / J as a Cp

VY SS 3 J

80 Broad Street, Suite 1900+ New York, New York 10004 » (T) 212-616-3042 »(F) 800-507-507 » wwwdmamlaw.com

 
